519 S.E.2d 505 (1999)
238 Ga. App. 578
RYALS
v.
The STATE.
No. A99A1118.
Court of Appeals of Georgia.
June 16, 1999.
*506 Straughan & Straughan, Laurel B. Straughan, Mark W. Straughan, McRae, for appellant.
Stephen D. Kelley, District Attorney, Jan Kennedy, Assistant District Attorney, for appellee.
BLACKBURN, Presiding Judge.
Following a jury trial, Terrence Antonio Ryals appeals from his conviction of burglary of a business, contending there was insufficient evidence to support the conviction. We affirm.
On appeal the evidence must be viewed in the light most favorable to support the verdict, and [Ryals] no longer enjoys a presumption of innocence; moreover, an appellate court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. The verdict must be upheld if any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
(Punctuation omitted.) Barber v. State, 235 Ga.App. 170, 509 S.E.2d 93 (1998). See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
Viewed in this light, the evidence shows that a bag containing approximately $2,000 in cash, which had been placed in bundles by denomination, was taken from the unlocked safe at Yawn's Country Store. The cash was taken while the clerk for the store was outside measuring the gas in the store's gas tanks, sometime around 8:00 a.m. The sheriff's department found footprints leading from the store to the home of Kurt Duncan. Duncan identified clothing which was found on the way to the home as belonging to Ryals, his nephew who was staying with him. Duncan recalled that Ryals had gone in the direction of the store that morning.
Witnesses Tonya Williams, Sherwin Williams, and Mary McArthur saw Ryals on the morning of the burglary with a large amount of cash. Tonya Williams testified that Ryals initially told her he had received the money from his lawyer. However, he then told her that he had gone into the back of a store and taken the money from an open safe. Ryals told Williams the clerk was outside the store checking the gas. This evidence was sufficient for a rational trier of fact to find Ryals guilty beyond a reasonable doubt of burglary of a business. See Jackson, supra.
Judgment affirmed.
BARNES, J., and Senior Appellate Judge HAROLD R. BANKE concur.